                    Case 5:19-mj-00114-STE Document 1 Filed 03/07/19 Page 1 of 21


AO 106(Rev.04/10) Application for a Search Warrant



                                    United States District Court                                                   MAR 07 2019
                                                                for the
                                                     Western District of Oklahoma
                                                                                                    U.S.CARMELITAREEDERSHINN
                                                                                                          DIST.COL^,^STEasrCLPRk-
                                                                                                                             OK^
             In the Matter of the Search of
        (Briefly describe the property to be searched
         or identify the person by name and address)                         Case No.       -I          \ \'ST"^
          User Records maintained by Snap Inc.



                                           APPLICATION FOR A SEARCH WARRANT

          I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property Odeniify the person or describe the
property to be searched and give its location): ^
  Snap Inc. user records mainfainea by the Custodian of Records,63 Market Street, Venice, OA 90291;

located in the             Western              District of         Oklahoma              ,there is now concealed (identify the
person or describe the property to be seized)',
 records pertaining to Snapchat Usernames: MYSTIC MARC,TONYNELLY01; Including conversations, identifying
 Information (names, email addresses, phone numbers, etc.), any available sent or unsent photos/videos and
  messages;
         The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more)-,
                5^evidence of a crime;
                □ contraband, fruits of crime, or other items illegally possessed;
                □ property designed for use, intended for use, or used in committing a crime;
                □ a person to be arrested or a person who is unlawfully restrained.
         The search is related to a .violation of:

            Code Section                                                     Offense Description
          18U.S.C. §§ 875                                                 Interstate communications



         The application is based on these facts:
        See Continuation Sheet.


          sf   Continued on the attached sheet.
          □ Delayed notice of                days (give exact ending date if more than 30 days:                     ) is requested
               under 18 U.S.C. § 3103a, the basis of which is set forth orUhe attached sheet.



                                                                                          Applicant's signature

                                                                                Christopher D. Deeb, Special Agent
                                                                                          Printed name and title

Sworn to before me and signed in my presence.


Date:     Mar 7, 2019
                                                                                            Judge's signature

City and state:        OKC, OK                                                 Shon T. Erwin, U.S. Magistrate Judge
                                                                                        Printed name and title
             Case 5:19-mj-00114-STE Document 1 Filed 03/07/19 Page 2 of 21




                             AFFIDAVIT IN SUPPORT OF
                      AN APPLICATION FOR A SEARCH WARRANT

       I, Christopher D.Deeb,a Special Agent(SA)with the United States Aitny Criminal

Investigation Division(CID), being duly sworn, depose and state as follows:

                                        INTRODUCTION

        1.      I have been employed as a Special Agent ofthe U.S. Aimy CID since August of

2014, and am cun-ently assigned as a Special Agent to the Fort Sill CID Office. While employed
by the U.S. Army,I have investigated federal criminal violations related to high technology or

cybercrime, child pornography,rape, abusive sexual contact, and conspiracy. I have gained

experience through training at tlie U.S. Army Military Police School(USAMPS)and everyday

work relating to conducting these types ofinvestigations. I have received specific training in the

ai'ea ofrape while I attended the Special Victims Capabilities Course(SVCC),Domestic

Violence Investigation Training(DVIT), Child Abuse Prevention Investigative Techniques

(CAPIT),and Advanced Crime Scenes Investigative Training(ACSIT)course with the U.S.

Army, which focused on in depth investigative techniques and procedures. Moreover,I am a

federal law enforcement officer who is engaged in enforcing the criminal laws,including 18

U.S.C. §§ 2251,2252, 2252A,and 2422(b), and I am authorized by the Attorney General to

request a search waii'ant.

        2.      This affidavit is submitted in support of an application for a search warrant for the

contents of and information pertaining to SNAPCHAT USERNAME: MYSTIC MARC and

SNAPCHAT PROFILENAME: TONYNELLYO1("SUBJECT ACCOUNT'),which is more

specifically described in Attachment A,for contraband and evidence,fruits, and instrumentalities

                                                  1
            Case 5:19-mj-00114-STE Document 1 Filed 03/07/19 Page 3 of 21




ofviolations of 18 U.S.C. §§ 875 (Interstate communications); which items ai'e more specifically
described in Attachment B.

        3.     The statements in this affidavit are based on my investigation ofthis matter.

Since this affidavit is.being submitted for the limited purpose of securing a search warrant, I

have not included each and every fact known to me concerning this investigation. I have set

forth only the facts that I believe are necessary to establish probable cause to believe that

contraband and evidence, fruits, and instnunentalities of violations of8 U.S.C. §§ 875 (Interstate

communications) are located in the SUBJECT ACCOUNT.

                                  STATUTORY AUTHORITY

       4.      As noted above,this investigation concerns alleged violations ofthe following:

               a.      Title 18, United States Code,Sections 875(c) is defined by the

       Department of Justice as "Whoever transmits in interstate or foreign commerce any

       communication containing any threat to kidnap any person or any threat to injirre the

       person of another, shall be fined under this title.

                                          DEFINITIONS

       5.      The following definitions apply to this Affidavit and Attachments A and B:

               a.     "Chat," as used herein, refers to any kind oftext communication over the

       Internet that is ti'ansmitted in real-time from sender to receiver. Chat messages are

       generally short in order to enable other participants to respond quickly and in a format

       that resembles an oral conversation. This feature distinguishes chatting from other text-
       based online communications such as Internet forums and email.
  Case 5:19-mj-00114-STE Document 1 Filed 03/07/19 Page 4 of 21




        b.     "Computer," as used herein, refers to "an electronic, magnetic, optical,

electrochemical, or other high speed data processing device performing logical or storage

functions, and includes any data storage facility or communications facility directly

related to or operating in conjunction with such device" and includes smartphones, and

mobile phones and devices. See 18 U.S.C. § 1030(e)(1).

       c.      A provider of"Electronic Communication Sei*vice"("ESP"),as defined in

18 U.S.C. § 2510(15), is any service that provides to users thereofthe ability to send or

receive wire or electronic communications. For example,"telephone companies and

electronic mail companies" generally act as providers of electronic communication

services. See S. Rep, No. 99-541 (1986), reprinted in 1986 U.S.C.C.A.N. 3555, 3568.

       d.      "File Transfer Protocol"("FTP"), as used herein, is a standard network

protocol used to transfer computer files fi'om one host to another over a computer

network,such as the Internet. FTP is built on client-server architectui*e and uses separate

control and data connections between the client and the server.

       e.       "Internet Protocol address" or "IP address," as used herein, refers to a

unique number used by a computer to access the Internet. IP addresses can be

"dynamic," meaning that the ISP assigns a different unique number to a computer every

time it accesses the Internet. IP addresses might also be "static," if an ISP assigns a

user's computer a particulai* IP address that is used each time the computer accesses the

Internet.
   Case 5:19-mj-00114-STE Document 1 Filed 03/07/19 Page 5 of 21




        f.     "Internet Service Providers"("ISPs"), as used herein, ai-e conimercial

organizations that are in business to provide individuals and businesses access to the

Internet, ISPs provide a range offtinctions for their customers including access to the

Internet, web hosting, e-mail, remote storage, and co-location ofcomputers and other

communications equipment.

        g.     "Minor," as defined in 18 U.S.C,§ 2256(1),refers to any person under the

age ofeighteen yeai's,

        h.     "Records,""documents," and "materials," as used herem,include all

information recorded in any form, visual or aural, and by any means, whether in

handmade, photographic, mechanical, electi'ical, electronic, or magnetic form.

       i.    . "Remote Computing Service"("RCS"), as defined in 18 U.S.C.§ 2711(2),

is the provision to the public ofcomputer storage or processing seiwices by means of an

electronic communications system.

       j.      "Short Message Service"("SMS"), as used herein, is a semce used to

send text messages to mobile phones. SMS is also often referred to as texting, sending

text messages or text messaging. The service allows for short text messages to be sent

from one cell phone to another cell phone or from the Web to another cell phone. The

term "computer," as defined in 18 U.S.C. § 1030(e)(1), means an electronic, magnetic,

optical, electrochemical, or other high speed data processing device performing logical,

arithmetic, or storage functions, and includes any data storage facility or communications

facility directly related to or operating in conjunction with such device.
   Case 5:19-mj-00114-STE Document 1 Filed 03/07/19 Page 6 of 21




    . k.       "Visual depiction," as defined in 18 U.S.C,§ 2256(5),includes

undeveloped film and videotape, data stored on computer disc or other electronic means

which is capable ofconversion into a visual image, and data which is capable of
conversion into a visual image that has been transmitted by any means, whether or not
stored in a permanent format.

       1.      "Snap," as used herein, refers to a photo or video taken via the Snapchat
app using the camera of a smaitphone and shared with one or more individuals via

Snapchat. A Snap can be accompanied with text.

       m.      "Memories," as used herein, refers to Snapchat's cloud-storage service.

Users can save their sent or unsent Snaps, and photos and videos from their phone's
photo gallery in Memories. A user can also edit and send Snaps and create Stories fi'om

these Memories. Snaps and other photos and videos saved in Memories are backed up by
Snap Inc. and may remain in Memories until deleted by the user.

       n.     "Selfie," as used herein, refers to a photograph that one has taken of

oneself, typically one taken with a smaifphone or webcam and shared via social media.

       o.     "Emoji," as used herein, refers to a small digital image or icon used to

express an idea, emotion, etc., in electi'onic communication.

                BACKGROUND ON COMPUTER CRIMES.
                        THE INTERNET,AND EMAIL

6. I have had both training and experience in the investigation of computer-related

crimes. Based on my training, experience, and knowledge,I know the following:
   Case 5:19-mj-00114-STE Document 1 Filed 03/07/19 Page 7 of 21




       a.      Computers and digital technology have dramatically changed the way in

which individuals interact with each other. Computers basically serve four fimctions in

connection with peer to peer interaction: production, communication, distribution, and

storage.

       b.       With the advent of digital cameras and smaitphones with cameras, when a

photograph or screenshot is taken it is saved as a digital file that can be directly

ti'ansferred to a computer by simply connecting the camera or smaitphone to the

computer, or by wirelessly sending the digital file to another smartphone. In the last ten

years, the resolution of pictures taken by digital cameras and smartphones has increased

dramatically, meaning that such pictures have become sharper and crisper. Photos taken

on a digital camera or smartphone may be stored on a removable memory card in the

camera or smartphone. These memory cards often store up to 32 gigabytes of data,

which provides enough space to store thousands of high-resolution photographs. Video

camcorders," which once recorded video onto tapes or mini-GDs, now can save video

footage in a digital format directly to a hard drive in the camera. The video files can be

easily transfened fi'om the camcorder to a computer,

       c.      . A device known as a modem allows any computer to connect to another

computer through the use oftelephone, cable, or wireless connection. Electronic contact

can be made to literally millions of computers around the world. The ability to produce

child pornography easily, reproduce it inexpensively, and market it anonymously

(through electronic communications)has drastically changed the method of distribution
   Case 5:19-mj-00114-STE Document 1 Filed 03/07/19 Page 8 of 21




and receipt ofinformation. Because ofthe proliferation ofcommercial services that

provide chat sei*vices (i.e.,"Instant Messaging"),and easy access to the Internet, the

computer is a preferred method of distribution and receipt of child pornographic,or other,

materials.


       d.       The computer's ability to store images in digital forni makes the computer

itself an ideal repository for personal information. The size ofthe electi'onic storage

media(commonly referred to as the hai'd drive) used in smartphones has grown

ti'emendously within the last several years. These drives can store hundreds ofimages at

very high resolution. In addition, there are numerous options available for the storage of

digital files. One-Terabyte external and internal hard drives are not uncommon. Other

media storage devices include CDs,DVDs,and "thumb,""jump," or "flash" drives,

which are very small devices which are plugged into a port on the computer. It is

extremely easy for an individual to talce a photo or a video with a digital camera or

camera-bearing smariphone, upload that photo or video to a computer, and then copy it

(or any other files on the computer)to any one ofthose media storage devices(CDs and

DVDs are imique in that special software must be used to save or"bum"files onto them).

Media storage devices can easily be concealed and carried on an individual's person.

Smartphones and/or mobile phones are also often canied on an individual's person.

       e.      As is the case with most digital technology, communications by way of

computer can be saved or stored on the computer used for these purposes. Storing this

information can be intentional, i.e., by saving a screenshot as a file on the computer or
          Case 5:19-mj-00114-STE Document 1 Filed 03/07/19 Page 9 of 21




       saving the location of one's favorite websites in,for example,"bookmarked"files.

       Digital information can also be retained unintentionally, e.g., traces ofthe path of an

       electronic communication may be automatically stored in many places(e.g., temporary

       files or ISP client software, among others). In addition to electronic communications,a

       smartphone user's Internet activities generally leave traces or "footprints" in the web

       cache and history files ofthe browser used. Such information is often maintained

       indefinitely until overwritten by other data.

       8. Individuals who use private messaging apps can use the apps to share many types of

digital media,including images and videos. Many ofthese applications have built in features

which allow the apps to access the built-in cameras on computers or smaitphones to immediately

capture the digital media and shai'e it with the desired individual. This digital media is typically

transferred via a Wireless Local Ai'ea Network (e.g., Wi-Fi)or a Cellulai* Network. Often, a

record ofthe transmission is not recorded via SMS(or similar method)on the smaifphone itself,

as the app completes the transmission without utilizing SMS.

       9. In my experience,I know individuals use these capabilities to send images and

videos which depict sexually explicit material and contain evidence ofcriminal offenses.

       10. I also know that individuals often find ways to capture images or messages for

exploitation, either by saving the digital media onto their computers and/or smartphones, or

taking still photographs(including "screen captures" or "screen shots") ofthe digital media.
          Case 5:19-mj-00114-STE Document 1 Filed 03/07/19 Page 10 of 21




                 TECHNICAL INFORMATION REGARDING SNAPCHAT

                                             Snapchat

         11.   Based on my training and experience, and publicly available information, I have

learned that Snap Inc. provides a variety of on-line services, including private messaging

services, to the general public. Snap Inc. allows subscribers to engage in "chats" with other

Snapchat users. A user can type messages, send photos, videos, audio notes, and video notes to

friends within the Snapchat app using the Chat feature. A user sends a Chat message to a friend,

and once it is viewed by both parties-and both parties swipe away from the Chat screen-the

message will be cleared. Within the Snapchat app itself, a user can opt to save part ofthe Chat

by tapping on the message that they want to keep. The user can clear the message by tapping it

again.

         12.    Snapchat also allows a user to take "Snaps." A Snap is when a user takes a photo

or video using their camera phone in real-time and then selects which oftheir friends to send the

message to. Unless the sender or recipient opts to save the photo or video, the message will be

deleted from their devices (after the content is sent in the case ofthe sender and after it's opened

in the case ofthe recipient). Users are able to save a photo or video they've taken locally to their

device or to "Memories," which is Snapchat's cloud-storage service.

         13.    Memories is Snapchat's cloud-storage service. Users can save their sent or unsent

Snaps,posted Stories, and photos and videos from their phone's photo gallery in Memories. A

user can also edit and send Snaps and create Stories from these Memories. Snaps, Stories, and
           Case 5:19-mj-00114-STE Document 1 Filed 03/07/19 Page 11 of 21




other photos and videos saved in Memories are backed up by Snap Inc. and may remain in

Memories until deleted by the user.

         14.     In my training and experience, generally, providers like Snap Inc. ask each of

their subscribers to provide certain personal identifying information when registering for a

Snapchat account. Per Snap Inc., this information can include the subscriber's Snapchat

username,email address, phone number, Snapchat user vanity name, Snapchat account creation

date and IP address, and Timestamp and IP address ofaccount logins and logouts. In my

training and experience, such information may constitute evidence ofthe crimes under

investigation because the information can be used to identify the account's user or users. Based
on my training and my experience, I Icnow that even if subscribers insert false information to

conceal their identity,I know that this infoimation often provide clues to their identity, location
or illicit activities.

         15.     The mobile number and email address provided to Snap Inc., by the user is

particularly useful a user needs to recover his/her account in the event ofa lost password or

account compromise. Because a mobile device number and email address is linked to an

account, it tends to be closely associated with the user ofthe account. It is important to note that
the input requires voluntary input from users. As this additional input is voluntaiy. Snap Inc. is

not always successful in validating a user's personal identifying inforniation.

        16.      When creating an account at Snapchat,the user is provided the opportunity to
create a vanity name and an associated "Profile." Snap Inc. allows a user to personalize their

Profile by "adding an image that represents you." The vanity name and display image a user


                                                 10
           Case 5:19-mj-00114-STE Document 1 Filed 03/07/19 Page 12 of 21




provides for their Profile is public and can be seen by anyone, even ifthe user chooses to keep
the rest ofthen* Profile hidden from other users.

        17.    In the Snapchat Law Enforcement Guide, Snap Inc. states they typically retain
certain ti'ansactional infonnation about the creation and use ofeach account on their systems.
This infonnation can include the date on which the account was created, the IP address used to

create the account, a timestamp and IP address of account logins and logouts, and a list ofcurrent

historical Snapchat user vanity names.

       18.     In my training and experience, Snapchat users often use Snapchat accounts for

everyday communications because it is fast,low cost, private, and simple to use. People use
messaging services to communicate with friends and family, and to stay infonned oftheir family
and friends* activities. Snapchat users are able to store records ofthese communications in then*

Snapchat accounts, which may include personal identifying information such as name and

address.

       19.     As explained herein, infoimation stored in connection with an email account may
provide crucial evidence ofthe "who, what, why, when, where,and how*' ofthe criminal conduct"

under investigation, thus enabling the United States to establish and prove each element or

alternatively, to exclude the innocent fi'om further suspicion. In my training and experience,the

information stored in connection with a Snapchat account can indicate who has used or

controlled the account. This "user attribution'* evidence is analogous to the search for "indicia of

occupancy" while executing a search warrant at a residence. For example, electronic messaging

communications, and images sent(and the data associated with the foregoing,such as date and


                                                11
         Case 5:19-mj-00114-STE Document 1 Filed 03/07/19 Page 13 of 21




time) may indicate who used or controlled the account at a relevant time. Further, infomiation

maintained by Snap Inc. can show when and where the account was accessed or used. For

example, as stated in the Snapchat Law Enforcement Guide, Snap Inc. typically logs the Internet

Protocol(IP) addresses from which users log into their Snapchat account along with the time and

date. By determining the physical location associated with the logged IP addresses, investigators
can understand the chronological and geographic context ofthe Snapchat account access and use

relating to the crime under investigation. This geographic and timeline information may tend to
either inculpate or exculpate the account owner. Additionally,information stored in the user's

account may further indicate the geographic location ofthe account user at a particular time (e.g.,

location information integrated into an image or video sent Snapchat). Lastly, stored electi'onic

data may provide relevant insight into the Snapchat account owner's state of mind as it relates to

the offense under investigation. For example,information in the Snapchat account may indicate
the owner's motive and intent to commit a crime (e.g., communications relating to the crime), or

consciousness of guilt(e.g., deleting communications in an effort to conceal them firom law

enforcement).

                                     PROiBABLE CAUSE

       20.      On 7 Feb 2019, Ms. T.S. provided a statement to this office, wherein she

described how she, and her daughter, were threatened via the cell phone application, Snapchat.

Ms. Smith provided details how she was contacted by an unknown individual, who "Friend

Requested" her. Ms. T.S. stated she accepted the friend request and immediately started

receiving threatening messages. Ms. T.S. began "screenshotting" the messages, as well as the


                                               12
         Case 5:19-mj-00114-STE Document 1 Filed 03/07/19 Page 14 of 21




sender's "Profile Page". Ms. T.S. provided these images to CID, who initiated the investigation.
It should be noted that Ms. T.S. was the victim in a previous rape and sexual assault

investigation, wherein she was assaulted by four Soldiers stationed at Fort Sill, OK.The incident
was investigated by the Fort Sill CID office.

       21.     Ms. T.S. provided the screenshots she kept on her cell phone ofthe messages.

The profile name ofthe sender ofthe message can be seen, which read "Mystic Marc". Ms. T.S.

accessed the profile page for the individual which revealed the usemame:"tonynellyOl".

       22.     Two messages sent to Ms. T.S., which were captured in the screenshots and

provided to this office related the following messages;"Something will happen to your
daughter", and "now there's nothing to lie about.. I'm sure you stay in that same house too..".

          INFORMATION TO BE SEARCHED AND THINGS TO RF. SF.TZF.n

       23.    I anticipate executing this warrant under the Electronic Communications Privacy
Act,in particular 18 U.S.C. §§ 875 (Interstate communications), by using the warrant to require
Snap Inc. to disclose to the government copies of the records and other information (including

the content ofcommunications)particularly described in Attachment A and Section I of

Attachment B. Upon receipt ofthe information described in Section I of Attachment B,

government-authorized persons will review that information to locate the items described in

Section II of Attachment B.

                                       JURISDICTION

       24.    This Court has jurisdiction to issue the requested warrant because it is "a court of

competentjurisdiction" as defined by 18 U.S.C. § 2711(3). 18 U.S.C. §§ 2703(a),(b)(1)(A)&


                                                13
          Case 5:19-mj-00114-STE Document 1 Filed 03/07/19 Page 15 of 21




(c)(1)(A). Specifically, this Court is a "district court ofthe United States(including a magistrate
judge ofsuch court)" that "has Jurisdiction over the offense being investigated." 18 U;S.C. §

2711(3)(A)(i).

                 REQUEST FOR SEALING OF APPLICATION/AFFIDAVIT

       25.       I request that the Court order that all papers submitted in support ofthis

application, including this affidavit, the application, the warrant, and the Order itself, be sealed

until further order ofthe Court, except that a copy ofthe waiTant, including its attachments, shall

be sei*ved upon Snap Inc. These documents discuss an ongoing criminal investigation that is

neither public nor known to all the targets ofthe investigation. Accordingly, there is good cause

to seal these documents because their premature disclosure may give targets an opportunity to

flee, desti'oy or tamper with evidence, change patterns of behavior, or otherwise seriously

jeopardize the investigation.

                                           CONCLUSION

       26.       Based on my training and experience, and the facts as set forth in this affidavit,

there is probable cause to believe that on computer systems owned, maintained, controlled and/or

operated by Snap Inc., there exists evidence of a crime, contraband, instrumentalities, and/or

fioiits ofviolations of criminal laws as specified herein, including identification ofthe person

who used the electronic account described in Attachment A. The facts outlined above show that

tlie SUBJECT ACCOUNT listed in Attachment A has been used to conununicate with person(s)

for the purt)ose ofcommunicating thi'eats to Ms. Smith and others. There is probable cause to




                                                  14
         Case 5:19-mj-00114-STE Document 1 Filed 03/07/19 Page 16 of 21




believe that the subjects ofthis investigation did violate the aforementioned statutes under

Federal law.

       27.     Because the warrant will be seiwed on Snap Inc., who will then compile the
requested records at a time convenient to it, there exists reasonable cause to permit the execution
ofthe requested warrant at any time in the day or night. Pursuant to 18 U.S.C. § 2703(g),the
presence ofa law enforcement officer is not required for the service or execution ofthis warrant.




                                                     Chiistopher Deeb
                                                     Special Agent
                                                     U.S. Army Criminal Investigation Division




Subscribed to and sworn before me this 7 day of                      .2019.


HONORABLE SHON T. ERWIN
UNITED STATES MAGISTRATE JUDGE




                                               15
         Case 5:19-mj-00114-STE Document 1 Filed 03/07/19 Page 17 of 21




                                       ATTACHMENT A
                                    iProperty to Be Searched
       This waiTant applies to the contents of and information associated with SNAPCHAT

USERNAME:TONYNELLYOl,SNAPCHAT PROFILE NAME: MYSTIC MARC,Snapchat
accounts that are stored at premises conti'olled by Snap Inc., a company that accepts service of

legal process at 63 Mai'ket Street, Venice, California 90291.




                                               16
             Case 5:19-mj-00114-STE Document 1 Filed 03/07/19 Page 18 of 21




                                         ATTACHMENTS


                         Particular Things to be Seized and Procedures                                    (
                              to Facilitate Execution ofthe Warrant                                       I
                                                                                                          'i




   I.        Information to be disclosed by Snapchat(the "Provider")to facilitate execution               1
             of the warrant                                                                               |
                                                                                                          i
                                                                                                          f
        To the extent that the information described in Attachment A is within,the possession,            |

custody, or control of Snap Inc., including any records, files, logs, or information that have been       If

deleted but are ■ still
                    . available                              ■ pursuant to a request made
                         . to Snap Inc., or have been•preserved                                       '   Ii
                                                                                                          i
under 18 U.S.C. § 2703(:Q on 21 Febmaiy 2019, Snap Inc. is required to disclose the following             I

information to the government for each account or identifier listed in Attachment A,including

any information contained in that account which is helpful to determine the account user's or

owner's true identity:

        a.      All records or other information regarding the identification ofthe accounts, to

include full name,email address,telephone numbers,current and historical vanity names,

records of account creation, the IP address used to register the account, and log-in IP addresses

associated with session times and dates from January 2019 through March 2019;

        b.      The contents and logs of"Snaps" between SNAPCHAT USERNAME: MYSTIC

MARC and/or TONYNELLYOl and any Ms. T.S. who provided her SNAPCHAT SUERNAME:

SMILEYBATMAN,between the dates for the first week ofFebruary 2019(1 February 2019

through 7 Febi*uary 2019); to include all available sent and received logs, any unopened chats,

any chats saved by the sender or recipient, the content of any chats saved by a sender or

recipient, and any metadata available;


                                               ■ 17
           Case 5:19-mj-00114-STE Document 1 Filed 03/07/19 Page 19 of 21




          c.    The contents of all "Memories," to include sent or unsent Snaps, photos, and
videos.

       The Provider shall deliver the information set forth above via United States mail, courier,
or ermail to:


                       SA Christopher Deeb
                       Fort Sill CID Office
                       2635 Miner Road
                       Fort Sm,OK 73503
                       Christopher.d.deeb.mil@mail.mil




                                               18
              Case 5:19-mj-00114-STE Document 1 Filed 03/07/19 Page 20 of 21




   II.        Information to be seized by the government

         1.      All information described above in Section I that constitutes contraband or fioiits,

evidence or instrumentalities of violations ofTitle 18 U.S.C. §§ 875 (Interstate

communications);including,for each account or identifier listed on Attachment A,information

pertaining to the following matters:

                 a.      Whoever transmits in interstate or foreign commerce any communication

         containing tlireat to kidnap any person or any threat to injure the person ofanother;

                 b.     Evidence indicating how and when the Snapchat account was accessed or

         used, to determine the geogi*aphic and chronological context of account access, use, or

         events relating to the crime under investigation and to the account owner or user;

                 c.     Evidence indicating the Snapchat account user's or owner's state of mind

         as it relates to the crime under investigation.




                                                   19
                Case 5:19-mj-00114-STE Document 1 Filed 03/07/19 Page 21 of 21




                        CERTIFICATE OF AUTBDENTICITY OF DOMESTIC
                      BUSINESS RECORDS PURSUANT TO FEDERAL RULE
                                         OF EVIDENCE 902(11^


                                                           ,attest, under penalties of perjury under the

laws ofthe United States of America pursuant to 28 U.S.C. § 1746,that the infonhation

contained in this.declaration is true and correct. I am employed by Snap Inc., and my official
title is                                        . I am a custodian of records for Snap Inc. I state that
each ofthe records attached hereto is the original record or a true duplicate ofthe original record

in the custody ofSnap Inc., and that I am the custodian ofthe attached records consisting of

                  (pages/CDs/kilobytes). I further state that:

           a.       all records attached to this certificate were made at or near the time ofthe

occurrence ofthe matter set forth, by, or from information transmitted by, a person with

knowledge ofthose matters;

           b.       such records were kept in the ordinary course of a regularly conducted business

activity ofSnap Inc.;and

           c.       such records were made by Snap Inc. as a regular pmctice.

           I further state that this certification is intended to satisfy Rule 902(11)ofthe Federal

Rules of Evidence.




 Date                                     Signature




                                                      20                                                   .!
